Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION
This final Office action is in response to applicant’s communication received on August 19, 2022, wherein claims 1, 3-8, 10-15, and 17-20 are currently pending.


Response to Arguments
Applicant’s arguments/remarks have been considered but they are unpersuasive.

35 USC section 101 discussion:
Examiner respectfully disagrees with Applicant’s remarks.  The core concepts are managing workforce and making schedules for the workforce. The algorithms to do that are abstract concepts (using abstract information to determine task assignment to agents and scheduling). Tasks assignments and scheduling for a workforce (employees, staff, agents, etc.,) are abstract concepts and old and well-known – they are organizing human activities. Using of the system, networks, computing components, etc., are just extra-solution/post-solution activities. The parameters/information that are manipulated are also abstract and the steps that are used to configure/manipulate the parameter are also abstract in nature (as shown in the specification and the dependent claims). Simply applying an abstract concept in a general-purpose computing system does not make the abstract subject matter eligible under section 101 (e.g. configuring the general-purpose computer/computing system using abstract algorithms (which could be implemented without the computer/computing system) will not ).  As stated previously, the claims as currently presented are towards how to route calls to agents and the idea behind route calls is organizing human activities – fundamental economic activity (contact center industry - for example, for purposes of customer service, or technical support, etc.,) of assigning calls/work/tasks to agents. The idea to how to route calls is also mental processes (processes and ideas that have been used in call/contact center industry/economy for years – for example, for purposes of customer service, or technical support, etc.,).  The claims currently presented are also factor availability of agents and looking at availability for scheduling purposes is also an very old and well-known abstract concept (also known to be manually and mental activity) across many industries. Additionally, the logical concept used to route calls is also mathematical in nature where one takes into account weighted information (workload, availabilities/presence, etc.,) to determine which agent should the call go to and how the agent should handle the call – and creating a schedule for the agent.  Overall it is clear that the entire process is organizing human activities in a well-known and old economic activity.  As mentioned in previous Office action, the main core claimed concept is towards using information/data from a system/server/database/etc. (the WFM system and using software to collect the information), use the information to select and determine workflows (sequence tasks) and using the workflow to complete tasks in a contact center by organizing agent times and schedules (e.g. break patterns, minimum hours considerations, agent location, etc., - all abstract information) – which is organizing human activities and using abstract algorithms (Applicant does not claim any specific algorithm – however, organizing activities (by creating workflows, schedules, assigning tasks, etc.,) of agents in a contact center can be done by people themselves and is for organizing human activities).  The data organization and algorithms also include mathematical concepts and models to accomplish the results (see Applicant’s specification, for example, at paragraphs 0007-0009 [using mathematical type data to determine results], 0137 [statistics], 0051-0054, 0063-0066).  Applicant’s specification for example at paragraph 0002-0005 discusses abstract data/information that is used to select and determine workflows and scheduling in contact centers – which is abstract and clearly geared towards organizing human activities and the “system,” computers, computing components/devices, etc., are all extra-solution/post-solution activities as the main concept and results can be accomplished by humans themselves and workflow determinations and sequencing steps and scheduling and assigning are all well-known concepts that have occurred in organization well into the past (even pre-computer era).  It is also noted that the example Applicant refers to (example 42) which the USPTO shows practical application is where the practical application is geared towards “allowing remote users to share information in real time in a standardized format regardless of the format in which the information was input by the user.” The practical application in this example is the totality of the system where the information format is standardized within the network and system where is information is coming in remotely through various sources and the network has to process the information to standardize it.  In Applicant’s claimed concept such processing of information is not occurring.  Applicant’s core concept is selecting/choosing a workflow/flow where the workflow is a sequence to tasks/jobs which an agent in a contact center performs.  The claims recite receiving information/data (no formatting is specified or standardization etc. – like in the example) and the receiving a selection of an “item” where the Applicant’s specification states the “item” is anything “associated with the contact center” (for example see para 0002). In fact, “item” is left extremely open and broad by the Applicant.  The means that selecting a “workflow” based on the “item” is a very broad claim.  The workflow can simple be, for example, 2 tasks that the agent needs to do (e.g. review a customer message and then call back).  The concept of providing a set of tasks (workflow) to a human agent based on anything associated with a contact center is organizing human activities which does not need a computer to strategize and perform (can be done by humans).  The activity is also a fundamental economic activity in almost any industry – providing sequenced tasks (a workflow) to employees (contact centers, warehouses, manufacturing plants, grocery stores, other customer service oriented businesses, etc.,).  As stated before, the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) (independent claims) obtaining/receiving/accessing information/data (receiving information/data), data analysis and manipulation to determine more information/data (selecting and configuring information/data – comparing and organizing), and providing/displaying this determined information/data.  These claims are directed towards gathering/collecting data, using the information/data for analysis/comparing/etc., and manipulating/refining/etc., the information/data to generate more data (fundamental economic practice in contact centers and managing personal behavior or relationships or interactions between people (including scheduling, social activities, teaching, and following rules or instructions)). The limitations of interfacing with a contact center by an application; receiving contact center data from the contact center by the application; receiving a selection of an item of the application to configure by the application; based on the selected item, selecting a workflow corresponding to the selected item by the application; and configuring the item of the application automatically using the selected workflow and the contact center data by the application (also see dependent claims), under the broadest reasonable interpretation, covers methods of organizing human activity but for the recitation of generic computer components and mention of software/application.  That is, but for the recitation of, for example, “systems,” “networks,” “applications (software/code/etc.,),” “processors,” “machines,” “graphical user interfaces (GUIs),” “databases,” “memories,” “storage medium/media”, etc., in the context of the claims, the claim encompasses obtaining/receiving information/data, information/data analysis and manipulation to determine more information/data, and providing/displaying this determined data.  The claimed invention further uses mathematical steps to analyze and determine further data. The claims are geared towards organizing human activities (fundamental economic practice in contact centers and managing personal behavior or relationships or interactions between people (including scheduling, social activities, teaching, and following rules or instructions)).  If a claims limitation, under its broadest reasonable interpretation, covers the performance of the limitation as fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including scheduling, social activities, teaching, and following rules or instructions), then it falls within the “organizing human activities” grouping of abstract ideas. (See 2019 Revised Patent Subject Matter Eligibility Guidance – Federal Register, Vol. 84, Vol. 4, January 07, 2019, pages 50-57).  Accordingly, since Applicant's claims fall under organizing human activities grouping, the claims recite an abstract idea.
	The use of “systems,” “interfaces,” software (but just stated label “WFM application” without more), etc., are just extra-solution/post-solution activities. Applicant states “configuring” the “application” but nothing is discussed in the claims and the specification how specifically this configuration happens and how the system/components are working.  In fact they are not necessary and the only thing the claimed concept is geared towards is what set of tasks (workflow) to give to an agent to perform.  As stated before, the judicial exception is not integrated into a practical application because the claims and specification recite generic components (“systems,” “networks,” “applications (software/code/etc.,),” “processors,” “machines,” “graphical user interfaces (GUIs),” “databases,” “memories,” “storage medium/media”, etc.,) which are recited at a high level of generality, i.e., as generic “systems,” “networks,” “applications (software/code/etc.,),” “processors,” “machines,” “graphical user interfaces (GUIs),” “databases,” “memories,” “storage medium/media”, etc., performing generic computer functions. (See 2019 Revised Patent Subject Matter Eligibility Guidance – Federal Register, Vol. 84, Vol. 4, January 07, 2019, page 53-55). The generic “systems,” “networks,” “applications (software/code/etc.,),” “processors,” “machines,” “graphical user interfaces (GUIs),” “databases,” “memories,” “storage medium/media”, etc., limitations are no more than mere instructions to apply the judicial exception (the above abstract idea) using generic computer components.  It is not enough, however, to merely improve abstract processes by invoking a computer merely as a tool. Customedia Techs., LLC v. Dish Network Corp., 951 F.3d 1359, 1364 (Fed. Cir. 2020).  The focus of the claims is simply to use computers and a familiar network as a tool to perform abstract processes (organizing human activities (fundamental economic practices and data organization, and managing personal behavior or relationships or interactions between people (including scheduling, social activities, teaching, and following rules or instructions)) and mathematical concepts) involving simple information exchange. Carrying out abstract processes organizing human activities (fundamental economic practices and data organization, and managing personal behavior or relationships or interactions between people (including scheduling, social activities, teaching, and following rules or instructions)) and mathematical concepts) involving information exchange is an abstract idea. See, e.g., BSG, 899 F.3d at 1286; SAP America, 898 F.3d at 1167-68; Affinity Labs of Tex., LLC v. DIRECTV, LLC, 838 F.3d 1253, 1261-62 (Fed. Cir. 2016). And use of standard computers and networks to carry out those functions—more speedily, more efficiently, more reliably—does not make the claims any less directed to that abstract idea. See Alice Corp., 573 U.S. at 222-25; Customedia, 951 F.3d at 1364; Trading Techs. Int'l, Inc. v. IBG LLC, 921 F.3d 1084, 1092-93 (Fed. Cir. 2019); SAP America, 898 F.3d at 1167; Intellectual Ventures I LLC v. Symantec Corp., 838 F.3d 1307, 1314 (Fed. Cir. 2016); Electric Power Grp., LLC v. Alstom S.A., 830 F.3d 1350, 1353, 1355 (Fed. Cir. 2016); Intellectual Ventures I LLC v. Capital One Bank (USA), 792 F.3d 1363, 1367, 1370 (Fed. Cir. 2015); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355 (Fed. Cir. 2014).  Accordingly, the additional elements do not integrate the abstract idea in to a practical application because it does not impose any meaningful limits on practicing the abstract idea – i.e. they are just post-solution activities.
	Additionally (step 2B), the claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claims do not recite an improvement to another technology or technical field, an improvement to the functioning of the computer itself, or meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment. The claims recite using known and/or generic computing devices and software.  See detailed rejection below for more details.
	The dependent claims further define the independent claims and merely narrow the described abstract idea, but not adding significantly more than the abstract idea.  The amendments presented also further define the independent claims and merely narrow the described abstract idea, but not adding significantly more than the abstract idea.  The dependent claims further recite obtaining/receiving/accessing information/data (receiving information/data), data analysis and manipulation to determine more information/data (selecting and configuring information/data – comparing and organizing & also configuring hours, analyzing patterns, shift analysis, etc.,), and providing/displaying this determined information/data.  The claimed invention further uses mathematical steps to analyze and determine further data (e.g. configuring hours, analyzing patterns, shift analysis, etc.,).  These claims are also directed towards gathering/collecting data, using the information/data for analysis/comparing/etc., and manipulating/refining/etc., the information/data to generate more data (fundamental economic practice in contact centers and managing personal behavior or relationships or interactions between people (including scheduling, social activities, teaching, and following rules or instructions)).




35 USC section 103 discussion:
Applicant’s arguments/remarks have been considered but they are not persuasive.
Applicant argues that Ristock fails to disclose configuring a WFM system (configuring workflow objects) and creating a work schedule for agents.  Examiner respectfully disagrees. It is first noted that the phrase and sentence Applicant argues are all in the preamble.
“Configuring a system” is just a broad term. “Workflow objects” is also a very broad term. No specific technical details are there on what “configuring” is (what is happening) and what the “objects” are.  “Configuring” information/data is just a very broad and general claiming. As claimed and stated in the specification, “objects” are just information/data.  Using data/information “objects” to “configure” (using abstract algorithms over a general-purpose system) is extremely broad and well-known (not to mention abstract in nature and not patentable in the first place under section 101).    Ristock discloses a system that is actually configured/manipulated/etc., (including using information/data that is configured/manipulated/analyzed/etc., to make decisions) to produce route tasks to agent schedules and modify/create/etc., schedules.  Choosing a workflow for an agent based on things associated with a contact center is clearly disclosed in Ristock.  Ristock states “contact centers…multiple agents…automate the routing and management of tasks…utilize capabilities of agents…efficient use of services and resources…handling various types of tasks”])” (para. 0002-0004) and also states that each task has a workflow (para. 0054).  Ristock discusses that task objects are created for tasks (0012-0016) and then these task (and the workflows) are then added to the larger agent workbin (paras. 0053-0055).  The tasks are all associated with the contact center and the system configure the application is Ristock to route the tasks (and the workflows of these tasks) to add to the workbins (which are also larger workflows of the agent which are selected based and modified based on the workflow’s configuration and then once selected are reconfigured and presented to the agent – the workbins/workflows are selected first (see paras. 0005-0007 [where the workbins are analyzed and selected where the workbins happen to be agent workflows of task]) – also see 0018-0021) – constantly configuring/reconfiguring the workflow application of the agent (paras. 0050-0055 – note that the “interaction” routing is the tasks associated with the contact center interactions (which can be customer interaction, internal communication, etc., - associated with the contact center)).  Ristock also states in paragraphs 0049-0055 that the Interaction Server works with Routing Server, UCS Server 232 and Classification Server 233, to route interactions (items) in accordance with an interaction workflow, such as a set of processing rules based on business strategy and priorities…graphically view, build and edit their strategy and subroutines for routing interactions.
Therefore Ristock indeed discloses configuring a WFM system (configuring workflow objects).
Second, scheduling agents/employees/staff based on work tasks is also a very broad claim language (and also abstract – see above).  Ristock specifically schedules agents and creates schedules.  Ristock on paragraphs 0058-0060 “provide information regarding staff scheduling and/or the particular skills of individual agents (e.g. language or technical skills), scheduling information e.g. agent starting, ending and break times), or other information that may be useful to improve the efficacy of routing tasks… include the current work-rate for agents in order to route tasks to agents who are likely to dispatch the task within selected performance criteria…criteria may include compliance with a Service Level Agreement (SLA) specification regarding time until completion, resolution on first interaction task, and combinations of these and other criteria… identify agents with skills matching the metadata for the Task Object, e.g. language or technical support skills, as well as scheduling information for an agent, such as agents scheduled to be available soon, e.g. beginning their shift or ending their break, and agents who will be unavailable, e.g. ending their shift or beginning their break. Thus, tasks are less likely to be routed to the work-bin of an agent who is unlikely to dispatch the task within required performance parameters at current and historical rates of work for that agent or an agent without appropriate skills for the task or interaction…[and routing task to appropriate agent who can efficiently execute the task and putting the task in that agents schedule (note that Ristock is clear that all agents have schedules)].” Here, Ristock clearly discusses taking information of agents (e.g. availability, unavailability, skills, etc.,) and other requirements so as to route tasks to agent and putting those tasks in agents schedules – hence creating a different schedule for the agent so that the agent can execute the task.  When an old schedule is changed/modified with a new tasks added to the schedule it is creating a new schedule that the agent now follows/uses/etc.  Additionally, for example, Ristock discusses workbins of agents (see, for example, paragraph 0062).  On paragraph 0062 Ristock discusses routing task to agent workbins (identify Agents who will be available or unavailable to handle the task). Paragraph 0053 also makes clear an agent’s workbin contains the assigned number tasks. These workbins (as shown in paragraphs 0053-0060 (and throughout the reference)) are part of agents schedule creation and when tasks are assigned/routed to agents’ workbins that the agent’s work scheduled is now created with the tasks (also see paragraphs 0068-0070). Note that each task has time constraints and thus added a tasks to an agent’s schedule creates a new schedule for the agent.   On paragraph 0076-0078 Ristock discloses “task…agent…within a time window (minimum hours for the agent to do the task)…agent’s break…shift…workbin…prioritized…tasks…shorter period of time…workbin…ordered on the basis of efficient work flows”)]; and on paragraphs 0081-0084 Ristock states “present…order to an agent for processing tasks in their workbin…suggested order…completion time (determined/calculated)…schedule data from WFM…determine the scheduled available time for the agent.”
Therefore, Ristock indeed discloses configuring schedules, scheduling, and creating schedules using various data/information (including past/historical information – e.g. past schedule of agent, availability, other tasks in agent’s workbins, etc.,).

The rest of Applicant’s remarks are mere allegations (for example, page 20 of Applicant’s remarks). Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.  Additionally, Applicant's remarks/arguments (for example, page 20 of Applicant’s remarks) do not comply with 37 CFR 1.111(c) because they do not clearly point out the patentable novelty which he or she thinks the claims present in view of the state of the art disclosed by the references cited or the objections made.




Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 3-8, 10-15, and 17-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
The claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) (independent claims) obtaining/receiving/accessing information/data (receiving information/data), data analysis and manipulation to determine more information/data (selecting and configuring information/data – comparing and organizing), and providing/displaying this determined information/data.  The claims as currently presented are towards how to route calls to agents and the idea behind route calls is organizing human activities – fundamental economic activity (contact center industry - for example, for purposes of customer service, or technical support, etc.,) of assigning calls/work/tasks to agents. The core concepts are managing workforce and making schedules for the workforce. The algorithms to do that are abstract concepts (using abstract information to determine task assignment to agents and scheduling). Tasks assignments and scheduling for a workforce (employees, staff, agents, etc.,) are abstract concepts and old and well-known – they are organizing human activities. The idea to how to route calls is also mental processes (processes and ideas that have been used in call/contact center industry/economy for years – for example, for purposes of customer service, or technical support, etc.,).  The claims currently presented are also factor availability of agents and looking at availability for scheduling purposes is also an very old and well-known abstract concept (also known to be manually and mental activity) across many industries. Additionally, the logical concept used to route calls is also mathematical in nature where one takes into account weighted information (workload, availabilities/presence, etc.,) to determine which agent should the call go to and how the agent should handle the call – and creating a schedule for the agent.  Overall it is clear that the entire process is organizing human activities in a well-known and old economic activity.  As mentioned in previous Office action, the main core claimed concept is towards using information/data from a system/server/database/etc. (the WFM system and using software to collect the information), use the information to select and determine workflows (sequence tasks) and using the workflow to complete tasks in a contact center by organizing agent times and schedules (e.g. break patterns, minimum hours considerations, agent location, etc., - all abstract information) – which is organizing human activities and using abstract algorithms (Applicant does not claim any specific algorithm – however, organizing activities (by creating workflows, schedules, assigning tasks, etc.,) of agents in a contact center can be done by people themselves and is for organizing human activities).  The data organization and algorithms also include mathematical concepts and models to accomplish the results (see Applicant’s specification, for example, at paragraphs 0007-0009 [using mathematical type data to determine results], 0137 [statistics], 0051-0054, 0063-0066).  Applicant’s specification for example at paragraph 0002-0005 discusses abstract data/information that is used to select and determine workflows and scheduling in contact centers – which is abstract and clearly geared towards organizing human activities and the “system,” computers, computing components/devices, etc., are all extra-solution/post-solution activities as the main concept and results can be accomplished by humans themselves and workflow determinations and sequencing steps and scheduling and assigning are all well-known concepts that have occurred in organization well into the past (even pre-computer era).  It is also noted that the example Applicant refers to (example 42) which the USPTO shows practical application is where the practical application is geared towards “allowing remote users to share information in real time in a standardized format regardless of the format in which the information was input by the user.” The practical application in this example is the totality of the system where the information format is standardized within the network and system where is information is coming in remotely through various sources and the network has to process the information to standardize it.  In Applicant’s claimed concept such processing of information is not occurring.  Applicant’s core concept is selecting/choosing a workflow/flow where the workflow is a sequence to tasks/jobs which an agent in a contact center performs.  The claims recite receiving information/data (no formatting is specified or standardization etc. – like in the example) and the receiving a selection of an “item” where the Applicant’s specification states the “item” is anything “associated with the contact center” (for example see para 0002). In fact, “item” is left extremely open and broad by the Applicant.  The means that selecting a “workflow” based on the “item” is a very broad claim.  The workflow can simple be, for example, 2 tasks that the agent needs to do (e.g. review a customer message and then call back).  The concept of providing a set of tasks (workflow) to a human agent based on anything associated with a contact center is organizing human activities which does not need a computer to strategize and perform (can be done by humans).  The activity is also a fundamental economic activity in almost any industry – providing sequenced tasks (a workflow) to employees (contact centers, warehouses, manufacturing plants, grocery stores, other customer service oriented businesses, etc.,).  As stated before, the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) (independent claims) obtaining/receiving/accessing information/data (receiving information/data), data analysis and manipulation to determine more information/data (selecting and configuring information/data – comparing and organizing), and providing/displaying this determined information/data.  These claims are directed towards gathering/collecting data, using the information/data for analysis/comparing/etc., and manipulating/refining/etc., the information/data to generate more data (fundamental economic practice in contact centers and managing personal behavior or relationships or interactions between people (including scheduling, social activities, teaching, and following rules or instructions)).
The limitations of creating a workforce schedule based on workload forecasts (mathematical) and at least one WFM item, each WFM item indicating at least one parameter of work conditions for agents, the method comprising: interfacing, by a WFM application, with a contact center routing system; receiving contact center data from the contact center routing system by the WFM application; receiving a selection of the at least one WFM item (information) of the WFM system to configure by the WFM application; based on the selected WFM item, selecting a workflow corresponding to the selected item by the WFM application, the workflow including a sequence of tasks for processing communications by the contact center; and automatically configuring, by the WFM application, the at least one parameter of work conditions indicated by the WFM item in the WFM system using the selected workflow and the contact center data (also see dependent claims), under the broadest reasonable interpretation, covers methods of organizing human activity but for the recitation of generic computer components and mention of software/application.  That is, but for the recitation of, for example, “systems,” “networks,” “applications (software/code/etc.,),” “processors,” “machines,” “graphical user interfaces (GUIs),” “databases,” “memories,” “storage medium/media”, etc., in the context of the claims, the claim encompasses obtaining/receiving information/data, information/data analysis and manipulation to determine more information/data, and providing/displaying this determined data.  The claimed invention further uses mathematical steps to analyze and determine further data. The claims are geared towards organizing human activities (fundamental economic practice in contact centers and managing personal behavior or relationships or interactions between people (including scheduling, social activities, teaching, and following rules or instructions)).  If a claims limitation, under its broadest reasonable interpretation, covers the performance of the limitation as fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including scheduling, social activities, teaching, and following rules or instructions), then it falls within the “organizing human activities” grouping of abstract ideas. (See 2019 Revised Patent Subject Matter Eligibility Guidance – Federal Register, Vol. 84, Vol. 4, January 07, 2019, pages 50-57).  Accordingly, since Applicant's claims fall under organizing human activities grouping, the claims recite an abstract idea.
This judicial exception is not integrated into a practical application because the claims and specification recite generic components (“systems,” “networks,” “applications (software/code/etc.,),” “processors,” “machines,” “graphical user interfaces (GUIs),” “databases,” “memories,” “storage medium/media”, etc.,) which are recited at a high level of generality, i.e., as generic “systems,” “networks,” “applications (software/code/etc.,),” “processors,” “machines,” “graphical user interfaces (GUIs),” “databases,” “memories,” “storage medium/media”, etc., performing generic computer functions. (See 2019 Revised Patent Subject Matter Eligibility Guidance – Federal Register, Vol. 84, Vol. 4, January 07, 2019, page 53-55). The generic “systems,” “networks,” “applications (software/code/etc.,),” “processors,” “machines,” “graphical user interfaces (GUIs),” “databases,” “memories,” “storage medium/media”, etc., limitations are no more than mere instructions to apply the judicial exception (the above abstract idea) using generic computer components.  It is not enough, however, to merely improve abstract processes by invoking a computer merely as a tool. Customedia Techs., LLC v. Dish Network Corp., 951 F.3d 1359, 1364 (Fed. Cir. 2020).  The focus of the claims is simply to use computers and a familiar network as a tool to perform abstract processes (organizing human activities (fundamental economic practices and data organization, and managing personal behavior or relationships or interactions between people (including scheduling, social activities, teaching, and following rules or instructions)) and mathematical concepts) involving simple information exchange. Carrying out abstract processes organizing human activities (fundamental economic practices and data organization, and managing personal behavior or relationships or interactions between people (including scheduling, social activities, teaching, and following rules or instructions)) and mathematical concepts) involving information exchange is an abstract idea. See, e.g., BSG, 899 F.3d at 1286; SAP America, 898 F.3d at 1167-68; Affinity Labs of Tex., LLC v. DIRECTV, LLC, 838 F.3d 1253, 1261-62 (Fed. Cir. 2016). And use of standard computers and networks to carry out those functions—more speedily, more efficiently, more reliably—does not make the claims any less directed to that abstract idea. See Alice Corp., 573 U.S. at 222-25; Customedia, 951 F.3d at 1364; Trading Techs. Int'l, Inc. v. IBG LLC, 921 F.3d 1084, 1092-93 (Fed. Cir. 2019); SAP America, 898 F.3d at 1167; Intellectual Ventures I LLC v. Symantec Corp., 838 F.3d 1307, 1314 (Fed. Cir. 2016); Electric Power Grp., LLC v. Alstom S.A., 830 F.3d 1350, 1353, 1355 (Fed. Cir. 2016); Intellectual Ventures I LLC v. Capital One Bank (USA), 792 F.3d 1363, 1367, 1370 (Fed. Cir. 2015); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355 (Fed. Cir. 2014).  Accordingly, the additional elements do not integrate the abstract idea in to a practical application because it does not impose any meaningful limits on practicing the abstract idea – i.e. they are just post-solution activities. 
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claims do not recite an improvement to another technology or technical field, an improvement to the functioning of the computer itself, or meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment. The claims recite using known and/or generic computing devices and software. For the role of a computer in a computer implemented invention to be deemed meaningful in the context of this analysis, it must involve more than performance of "well-understood, routine, [and] conventional activities previously known to the industry." Alice, at 2359 (quoting Mayo, 132 S. Ct. at 1294 (internal quotation marks and brackets omitted)). These activities as claimed by the Applicant are all well-known and routine tasks in the field of art – as can been seen in the specification of Applicant’s application (for example, see Applicant’s specification at, for example, ¶¶ 0034 [general-purpose/generic computers and computing components/devices/etc.,], 0126-0133 [general-purpose processors/computers and computing components/devices]) and/or the specification of the below cited art and/or also as noted in the court cases in §2106.05 in the MPEP. Further, "the mere recitation of a generic computer cannot transform a patent ineligible abstract idea into a patent-eligible invention." Alice, at 2358. None of the hardware offers a meaningful limitation beyond generally linking the system to a particular technological environment, that is, implementation via computers. Adding generic computer components to perform generic functions that are well‐understood, routine and conventional, such as gathering data, performing calculations, and outputting a result would not transform the claim into eligible subject matter.  Abstract ideas are excluded from patent eligibility based on a concern that monopolization of the basic tools of scientific and technological work might impede innovation more than it would promote it.  The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claims require no more than a generic computer to perform generic computer functions.  The additional element(s) or combination of elements in the claim(s) other than the abstract idea per se amount(s) to no more than: (i) mere instructions to implement the idea on a computer, and/or (ii) recitation of generic computer structure that serves to perform generic computer functions that are well-understood, routine, and conventional activities previously known to the pertinent industry.  Applicant is directed to the following citations and references: Digitech Image., LLC v. Electronics for Imaging, Inc.(U.S. Patent No. 6,128,415); and (2) Federal register/Vol. 79, No 241 issued on December 16, 2014, page 74629, column 2, Gottschalk v. Benson.  Viewed as a whole, the claims do not purport to improve the functioning of the computer itself, or to improve any other technology or technical field. Use of an unspecified, generic computer does not transform an abstract idea into a patent-eligible invention. Thus, the claim does not amount to significantly more than the abstract idea itself. See Alice Corp. v. CLS Bank Int'l, 110 USPQ2d 1976 (U.S. 2014).

The dependent claims further define the independent claims and merely narrow the described abstract idea, but not adding significantly more than the abstract idea.  The dependent claims further recite obtaining/receiving/accessing information/data (receiving information/data), data analysis and manipulation to determine more information/data (selecting and configuring information/data – comparing and organizing & also configuring hours, analyzing patterns, shift analysis, etc.,), and providing/displaying this determined information/data.  The claimed invention further uses mathematical steps to analyze and determine further data (e.g. configuring hours, analyzing patterns, shift analysis, etc.,).  These claims are also directed towards gathering/collecting data, using the information/data for analysis/comparing/etc., and manipulating/refining/etc., the information/data to generate more data (fundamental economic practice in contact centers and managing personal behavior or relationships or interactions between people (including scheduling, social activities, teaching, and following rules or instructions)).
The limitations of, for example, (claim 3) further comprising: determining a plurality of agents associated with the contact center; and configuring the item of the application automatically using the selected workflow and the contact center data by the application comprises: configuring one or more of a minimum hours for the at least one agent, a break pattern for the at least one agent, and a shift for the at least one agent (fundamental economic activity of customer service/contact center by organizing and manipulating information - organizing human activities and mental activity); (claim 4) further comprising retrieving presence data for each agent from the contact center, wherein the presence data for an agent comprises a plurality of events and each event is associated with a time (fundamental economic activity of customer service/contact center by organizing and manipulating information - organizing human activities and mental activity); (claim 5) further comprising: for the at least one agent of the plurality of agents, determining a location for the agent; retrieving one or more rules that relate to scheduling for the determined location; and for the at least one agent of the plurality of agents, generating the schedule for the at least one agent based on the one or more rules and the minimum hours for the at least one agent (fundamental economic activity of customer service/contact center by organizing and manipulating information - organizing human activities and mental activity); (claim 6) wherein determining a location for the agent comprises determining a telephone number associated with the agent and determining the location for the agent based on the telephone number (fundamental economic activity of customer service/contact center by organizing and manipulating information - organizing human activities and mental activity); (claim 7) wherein interfacing with the contact center by the application comprises: requesting credentials from a user associated with the contact center (fundamental economic activity of customer service/contact center by organizing and manipulating information - organizing human activities and mental activity); and interfacing with the contact center using the requested credentials (and limitations of dependent claims 9-14 and 16-20 which recite substantially similar limitations as claims 2-7) (fundamental economic activity of customer service/contact center by organizing and manipulating information and physically contacting the center - organizing human activities and mental activity), under the broadest reasonable interpretation, covers methods of organizing human activity but for the recitation of generic computers, computer components/devices, and mention of software/application.  That is, but for the recitation of, for example, “systems,” “networks,” “applications (software/code/etc.,),” “processors,” “machines,” “graphical user interfaces (GUIs),” “databases,” “memories,” “storage medium/media”, etc., in the context of the claims, the claim encompasses obtaining/receiving information/data, information/data analysis and manipulation to determine more information/data, and providing/displaying this determined data.  The claims are geared towards organizing human activities (fundamental economic practice in contact centers and managing personal behavior or relationships or interactions between people (including scheduling, social activities, teaching, and following rules or instructions)) and also using mathematical concepts to achieve the organizing.  If a claims limitation, under its broadest reasonable interpretation, covers the performance of the limitation as fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including scheduling, social activities, teaching, and following rules or instructions), then it falls within the “organizing human activities” grouping of abstract ideas. (See 2019 Revised Patent Subject Matter Eligibility Guidance – Federal Register, Vol. 84, Vol. 4, January 07, 2019, pages 50-57).  Accordingly, since Applicant's claims fall under organizing human activities grouping, the claims recite an abstract idea.
This judicial exception is not integrated into a practical application because the claims and specification recite generic components (“systems,” “networks,” “applications (software/code/etc.,),” “processors,” “machines,” “graphical user interfaces (GUIs),” “databases,” “memories,” “storage medium/media”, etc.,) which are recited at a high level of generality, i.e., as generic “systems,” “networks,” “applications (software/code/etc.,),” “processors,” “machines,” “graphical user interfaces (GUIs),” “databases,” “memories,” “storage medium/media”, etc., performing generic computer functions. (See 2019 Revised Patent Subject Matter Eligibility Guidance – Federal Register, Vol. 84, Vol. 4, January 07, 2019, page 53-55). The generic “systems,” “networks,” “applications (software/code/etc.,),” “processors,” “machines,” “graphical user interfaces (GUIs),” “databases,” “memories,” “storage medium/media”, etc., limitations are no more than mere instructions to apply the judicial exception (the above abstract idea) using generic computer components.  It is not enough, however, to merely improve abstract processes by invoking a computer merely as a tool. Customedia Techs., LLC v. Dish Network Corp., 951 F.3d 1359, 1364 (Fed. Cir. 2020).  The focus of the claims is simply to use computers and a familiar network as a tool to perform abstract processes (organizing human activities (fundamental economic practices and data organization, and managing personal behavior or relationships or interactions between people (including scheduling, social activities, teaching, and following rules or instructions)) and mathematical concepts) involving simple information exchange. Carrying out abstract processes organizing human activities (fundamental economic practices and data organization, and managing personal behavior or relationships or interactions between people (including scheduling, social activities, teaching, and following rules or instructions)) and mathematical concepts) involving information exchange is an abstract idea. See, e.g., BSG, 899 F.3d at 1286; SAP America, 898 F.3d at 1167-68; Affinity Labs of Tex., LLC v. DIRECTV, LLC, 838 F.3d 1253, 1261-62 (Fed. Cir. 2016). And use of standard computers and networks to carry out those functions—more speedily, more efficiently, more reliably—does not make the claims any less directed to that abstract idea. See Alice Corp., 573 U.S. at 222-25; Customedia, 951 F.3d at 1364; Trading Techs. Int'l, Inc. v. IBG LLC, 921 F.3d 1084, 1092-93 (Fed. Cir. 2019); SAP America, 898 F.3d at 1167; Intellectual Ventures I LLC v. Symantec Corp., 838 F.3d 1307, 1314 (Fed. Cir. 2016); Electric Power Grp., LLC v. Alstom S.A., 830 F.3d 1350, 1353, 1355 (Fed. Cir. 2016); Intellectual Ventures I LLC v. Capital One Bank (USA), 792 F.3d 1363, 1367, 1370 (Fed. Cir. 2015); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355 (Fed. Cir. 2014).  Accordingly, the additional elements do not integrate the abstract idea in to a practical application because it does not impose any meaningful limits on practicing the abstract idea – i.e. they are just post-solution activities. 
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claims do not recite an improvement to another technology or technical field, an improvement to the functioning of the computer itself, or meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment. The claims recite using known and/or generic computing devices and software. For the role of a computer in a computer implemented invention to be deemed meaningful in the context of this analysis, it must involve more than performance of "well-understood, routine, [and] conventional activities previously known to the industry." Alice, at 2359 (quoting Mayo, 132 S. Ct. at 1294 (internal quotation marks and brackets omitted)). These activities as claimed by the Applicant are all well-known and routine tasks in the field of art – as can been seen in the specification of Applicant’s application (for example, see Applicant’s specification at, for example, ¶¶ 0034 [general-purpose/generic computers and computing components/devices/etc.,], 0126-0133 [general-purpose processors/computers and computing components/devices]) and/or the specification of the below cited art and/or also as noted in the court cases in §2106.05 in the MPEP. Further, "the mere recitation of a generic computer cannot transform a patent ineligible abstract idea into a patent-eligible invention." Alice, at 2358. None of the hardware offers a meaningful limitation beyond generally linking the system to a particular technological environment, that is, implementation via computers. Adding generic computer components to perform generic functions that are well‐understood, routine and conventional, such as gathering data, performing calculations, and outputting a result would not transform the claim into eligible subject matter.  Abstract ideas are excluded from patent eligibility based on a concern that monopolization of the basic tools of scientific and technological work might impede innovation more than it would promote it.  The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claims require no more than a generic computer to perform generic computer functions.  The additional element(s) or combination of elements in the claim(s) other than the abstract idea per se amount(s) to no more than: (i) mere instructions to implement the idea on a computer, and/or (ii) recitation of generic computer structure that serves to perform generic computer functions that are well-understood, routine, and conventional activities previously known to the pertinent industry.  Applicant is directed to the following citations and references: Digitech Image., LLC v. Electronics for Imaging, Inc.(U.S. Patent No. 6,128,415); and (2) Federal register/Vol. 79, No 241 issued on December 16, 2014, page 74629, column 2, Gottschalk v. Benson.  Viewed as a whole, the claims do not purport to improve the functioning of the computer itself, or to improve any other technology or technical field. Use of an unspecified, generic computer does not transform an abstract idea into a patent-eligible invention. Thus, the claim does not amount to significantly more than the abstract idea itself. See Alice Corp. v. CLS Bank Int'l, 110 USPQ2d 1976 (U.S. 2014).



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


Claims 1-20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ristock et al., (US 2016/0378569) in view Pulaski et al., (US 2006/0256953).
As per claim 1, Ristock discloses method for configuring a workforce management (WFM) system of a contact center (Abstract [“route task objects to multiple agents…workforce management…routing strategy…workflow strategy”]; ¶¶ 0002 [“contact centers…multiple agents…automate the routing and management of tasks…utilize capabilities of agents…efficient use of services and resources…handling various types of tasks”], 0010-0014 [contact center system – also see the figures], 0044-0047 [Workflow Control components], 0058-0063 [“Workforce Management (WFM) Server”], 0069, 0085), the workforce management system being operative to create a workforce schedule based on at least one WFM item, each WFM item including a data structure containing at least one parameter of work conditions, wherein the work conditions represent limitation on availability of agents to be scheduled for work, the method (¶¶ 0004 [parametric basis involves an analysis of workload levels in the agents' workbins…agent availability…unavailability], 0082 [statistical data…tasks…task objects…schedule data from by WFM Server 302 to determine the scheduled available time for the agent], 0003-0005 [a system for routing tasks to multiple agents where…the system (this system of Ristock is the Applicant’s WFM system as it manages the workforce) analyzes the content of task objects in the second buffer, uses the pre-defined classification in the metadata to search workforce management data representing agent characteristics, and identifies one or more agents for assignment of the task object based on at least a partial match of the classification with the agents' workforce management data…refinement (within the system bad by the application in Ristock’s system which manages workforce and routes tasks to the workforce), the operation of analyzing the content of a task object in the second buffer involves utilizing statistical data relating to agent performance to identify at least one agent capable to process the task…refinement…the operation of analyzing the content of a task object in the second buffer involves utilizing workforce data to forecast], 0058-0063 [process…routing decisions…Workforce Management (WFM) Server…provide information regarding a tenant's workforce…server…configuration server (or WFM Server)…provide information regarding staff scheduling and/or the particular skills of individual agents (e.g. language or technical skills), scheduling information e.g. agent starting, ending and break times), or other information that may be useful to improve the efficacy of routing tasks…forecast…performed based on workforce data from WFM Server…workforce data from WFM Server 302 is utilized to identify agents with one or more attributes relevant to the metadata in the Task Object], 0067-0071 [“workforce management data from WFM Server 302 is utilized to identify agents who have had a status change or are about to have a status change, e.g. available to unavailable or unavailable to available, or a change in availability, e.g. an agent's meeting is cancelled…[i]f an agent becomes or will soon be unavailable, e.g. end of shift or beginning of break”], 0085-0087 [“agent…availability (presence)…agent…who is currently available”], 0053-0060 [staff scheduling], 0063-0067, 0069 [“workforce management data from WFM Server 302 is utilized to identify agents who have had a status change or are about to have a status change…end of shift or beginning of break”], 0076-0078 [“task…agent…within a time window (minimum hours for the agent to do the task)…agent’s break…shift…workbin…prioritized…tasks…shorter period of time…workbin…ordered on the basis of efficient work flows”)], 0062-0065 [routing to a workbin…identify Agents who will be available or unavailable], 0071-0073; see also 0004 [status change of agent from unavailable to available…availability or unavailability of an agent], 0053 [stat server works with interaction server (part of the WFM system)…available agent…identify agents with lower workloads so as to assign task (clearly based on “presence” data], 0055-0059 [workload and availability rules…determine availability (this clearly discloses taking agents presence data in WFM system configurations)], 0068-0071; also see 0053 [data structure], 0095 [data structures]) comprising: 
interfacing, by a WFM application, with a contact center routing system which routes communications between customers and agents of the contact center; (figs. 1-3 & 5 [show this interfacing – also see relevant paragraphs associated with the figures]; ¶¶ 0002 [“contact centers…multiple agents…automate the routing and management of tasks…utilize capabilities of agents…efficient use of services and resources…handling various types of tasks”], 0010-0013 [contact center system, intermodule communication flow of the contact center system, and interaction task routing in the contact center system], 0014 [interaction task routing in as contact center system], 0012-0020 [describes the figures showing the routing], 0025-0030 [customers…interact with agents…customers and agents interact with contact center communication], 0032, 0042-0043 [transaction…accomplished between customers and agents…customers call the in to call center], 0041 [routing intelligence], 0045 [routing strategy], 0046-0050 [architecture of the contact center system…communication interface – and shows the “interfacing” with the WFM system], 0053-0060, 0058-0063 [“Workforce Management (WFM) Server”], 0069, 0085);
receiving contact center data from the contact center routing system by the WFM application (figs. 1-3 & 5 [servers and data flow – also see relevant paragraphs associated with the figures], 4 [receiving data], 6 [metadata]; ¶¶ 0004 [utilizing workforce data], 0010-0013 [contact center system, intermodule communication flow of the contact center system, and interaction task routing in the contact center system], 0014 [interaction task routing in as contact center system], 0025-0028, 0046-0048 [architecture of the contact center system…communication interface], 0049-0050 [“server…information…statistics…workflow components…receives operational data”], 0053-0060),
where in the contact center data indicates when agents were available to perform tasks assigned by the contact center routing system  (¶¶ 0058-0063 [process…routing decisions…Workforce Management (WFM) Server…provide information regarding a tenant's workforce…server…configuration server (or WFM Server)…provide information regarding staff scheduling and/or the particular skills of individual agents (e.g. language or technical skills), scheduling information e.g. agent starting, ending and break times), or other information that may be useful to improve the efficacy of routing tasks…forecast…performed based on workforce data from WFM Server…workforce data from WFM Server 302 is utilized to identify agents with one or more attributes relevant to the metadata in the Task Object], 0067-0071 [“workforce management data from WFM Server 302 is utilized to identify agents who have had a status change or are about to have a status change, e.g. available to unavailable or unavailable to available, or a change in availability, e.g. an agent's meeting is cancelled…[i]f an agent becomes or will soon be unavailable, e.g. end of shift or beginning of break”], 0085-0087 [“agent…availability (presence)…agent…who is currently available”], 0053-0060 [staff scheduling], 0063-0067, 0069 [“workforce management data from WFM Server 302 is utilized to identify agents who have had a status change or are about to have a status change…end of shift or beginning of break”], 0076-0078 [“task…agent…within a time window (minimum hours for the agent to do the task)…agent’s break…shift…workbin…prioritized…tasks…shorter period of time…workbin…ordered on the basis of efficient work flows”)], 0062-0065 [routing to a workbin…identify Agents who will be available or unavailable], 0071-0073; see also 0004 [status change of agent from unavailable to available…availability or unavailability of an agent], 0053 [stat server works with interaction server (part of the WFM system)…available agent…identify agents with lower workloads so as to assign task (clearly based on “presence” data], 0055-0059 [workload and availability rules…determine availability (this clearly discloses taking agents presence data in WFM system configurations)], 0068-0071); 
receiving a selection of the at least one WFM an item (data/information) of the WFM system application to configure by the WFM application (figs. 7-8; ¶¶ 0049-0055 [“Interaction Server 231 works with Routing Server 220, UCS Server 232 and Classification Server 233, to route interactions in accordance with an interaction workflow, such as a set of processing rules based on business strategy and priorities…graphically view, build and edit their strategy and subroutines for routing interactions”]); 
based on the selected WFM item, selecting a workflow corresponding to the selected item by the WFM application, the workflow including a sequence of tasks for processing communications by the contact center; and automatically configuring the WFM system, by the WFM application (application is just algorithm/software/etc., - which is also not specified by the Applicant), by changing the at least one parameter of work conditions indicated by the WFM item in the WFM system using the selected workflow and the contact center data to thereby enhance the data structure (figs. 5-7, 8-10 [workflow strategy]; ¶¶ 0024 [processing interactions], 0042-0044, 0050-0054 [“interactions…processing…by Workflow Control components…[r]outing Server 220 works with Interaction Server 231 and Stat Server 224 to execute routing strategies…driving as routing strategy or routing workflow…Classification Server 233 applies screening rules and models when triggered to do so by a routing strategy…Classification Server apply models to categorize incoming tasks for purposes of routing the task…[s]creening rules and models…training server…to produce the models…[p]roducing a model…workflow defined…strategy…task routed to an agent…select…execute a workflow for each task”], 0065-0068 [workflow strategies applied to the task object…workflow strategies defined], 0075-0078 [determines a relationship between tasks, such as a sequence in which tasks are to be completed. For example, for as job composed of multiple smaller tasks, a workflow strategy may describe the relationship and order between the multiple tasks…Task Objects in Workbin 226.(1-n) may be ordered on the basis of efficient work flows for handling the particular tasks. An efficient work flow for certain tasks may, for example, be defined by an administrator and stored in Interaction DB 241 for use in ordering a sequence of tasks], 0059 [re-routing process… detect that the agent is unlikely to dispatch a high priority within performance parameters…Re-routing Process 360 may occur at periodic intervals, e.g. every fifteen minutes, at parametrically determined times, e.g. based on current and historical performance data, or event-driven…re-routing based on current conditions], 0068-0071 [workforce management data from WFM Server 302 is utilized to identify agents who have had a status change or are about to have a status change, e.g. available to unavailable or unavailable to available, or a change in availability, e.g. an agent's meeting is cancelled. If an agent becomes or will soon be unavailable, e.g. end of shift or beginning of break, control flow branches to step 492, were the Task Objects from the unavailable agent's Workbin are moved to either Input Buffer 242 or Second Buffer 312, depending on the buffer utilized for re-routing. If an agent becomes or will soon become available, e.g. beginning of shift or end of break, then control flow branches to step 494, where, in this example, Task Objects for unprocessed tasks are moved from the Workbins 226(1-n) of multiple agents, e.g. an entire group of agents or department of agents, to Input Buffer 242 or Second Buffer 312. Alternatively, an agent becoming available may trigger an analysis of other agent's workbins to identify task objects to assign to the newly available agent… n tasks being re-routed on the basis of current conditions in the routing system (this is routing system for workforce management – a WFM system – the contact center system in its entirety is the WFM system as it manages the work for the workforce and the workforce by scheduling the workforce)]).
Although Ristock discloses all of Applicant’s above limitations, Ristock discloses some of them in various separate embodiments. However, it would be obvious to one of ordinary skill in the art to include and combine the various disclosed (albeit separately) embodiments and elements of Ristock to show Applicant’s claimed concept as each of those embodiments are taught by Ristock itself (within the same reference) and since one of ordinary skill in the art at the time of the invention would have recognized that applying the known technique and concepts of Ristock itself (same reference) would have yielded predictable results because the level of ordinary skill in the art demonstrated by the single reference applied shows the ability to incorporate such concepts and features into similar systems; and also since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Although Ristock discloses scheduling agents and considering workloads (see citations above and also see ¶¶ 0004 [the parametric basis involves an analysis of workload levels…0004 [parametric basis involves an analysis of workload levels in the agents' workbins…agent availability…unavailability…identify at least one agent capable to process the task], 0041 [statistics…used in contact center management…load management], 0053-0055 [strategy…route to agent…(consider) workloads], 0058 [staff scheduling…scheduling information…agent], 0082 [statistical data…tasks…task objects…schedule data from by WFM Server 302 to determine the scheduled available time for the agent]), Ristock does not explicitly state the WFM being operative to create a workforce schedule based on workload forecasts and at least one WFM item for a contact center.
Analogous art Pulaski (managing agents (workforce) in contact center with tasks, assignments, routing – for example see ¶¶ 0034-0035 [managing or operating a contact center], 0040 [automatic call distribution (“ACD”)…cooperate with the CTI 140 to acquire information about incoming calls and prepare those calls for subsequent processing in the contact center], 0044-0046 [ACD 130 distributes calls within the contact center… connects customer calls to terminals 155 operated by contact center agents…call is routed to agent…categorizing queues and placing calls in categorized queues, agents 160 with appropriate expertise can handle each caller's needs in an efficient manner]) discloses the WFM being operative to create a workforce schedule based on workload forecasts and at least one WFM item for a contact center comprising: receiving contact center data from a call routing system which routes communications between customers and agents of the contact center by a WFM application (¶¶ 0034-0035 [managing or operating a contact center], 0040 [automatic call distribution (“ACD”)…cooperate with the CTI 140 to acquire information about incoming calls and prepare those calls for subsequent processing in the contact center], 0044-0046 [ACD 130 distributes calls within the contact center… connects customer calls to terminals 155 operated by contact center agents…call is routed to agent…categorizing queues and placing calls in categorized queues, agents 160 with appropriate expertise can handle each caller's needs in an efficient manner], 0051-0056 [CRM component 135 interacts with the CTI 140 and manages customer databases to derive useful information…predict the nature of call…assessment…workforce management ("WFM")… contact center productivity can be optimized from a utilization perspective…the volume of calls into or out of a contact center 100 may vary significantly during the day, during the week, or during the month…[t]he WFM component 125 can receive historical call volume data from the ACD 130 and create work schedules for agents based on historical activity levels (clearly based on workloads)…ACD… activity monitor for the contact center…predicting periods of high call volume and/or other states of the center (workload forecasts/predictions)], 0076-0078 [information delivery tool 265 can receive agent workload data and contact center load data from the ACD…WFM component 125 can provide the information delivery tool 265 with a work schedule for agents]).
Therefore, it would be obvious to one of ordinary skill in the art to include in the system/method of Ristock the WFM being operative to create a workforce schedule based on workload forecasts and at least one WFM item as taught by analogous art Pulaski in order to help with routing and workflow management and efficiently schedule and  route calls/communications to agents to provide the best service to callers (customers, etc.,) since doing so could be performed readily by any person of ordinary skill in the art, with neither undue experimentation, nor risk of unexpected results (TSM/KSR-G); and also since one of ordinary skill in the art at the time of the invention would have recognized that applying the known technique and concepts of Pulaski would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such concepts and features into similar systems (D). (See (1) 2007 Examination Guidelines for Determining Obviousness Under 35 U.S.C. 103 in View of the Supreme Court Decision in KSR International Co. v. Teleflex Inc. - Federal Register, Vol. 72, No. 195, October 10, 2007, pages 57526-57535; (2) 2010 Examination Guidelines Updated Developments in the Obviousness Inquiry After KSR v. Teleflex. -Federal Register, Vol. 75, No. 169, September 01, 2010, pages 53643-53660; and (3) materials posted at https://www.uspto.gov/patent/laws-and-regulations/examination-policy/examination-guidelines-training-materials-view-ksr).


As per claim 8, claim 8 discloses substantially similar limitations as claim 1 above; and therefore claim 8 is rejected under the same rationale and reasoning as presented above for claim 1.
As per claim 15, claim 15 discloses substantially similar limitations as claim 1 above; and therefore claim 15 is rejected under the same rationale and reasoning as presented above for claim 1.


As per claim 3, Ristock discloses the method of claim 1,    further comprising: determining a plurality of agents associated with the contact center (¶¶ 0002 [“contact center…multiple agents”], 0004-0005 [showing plurality of agents when routing tasks to the agents], 0024 [“contact center…multiple agents or persons”]); and configuring at least one parameter of work conditions indicated the WFM the WFM item of the application automatically using the selected workflow and the contact center data by the WFM system comprises: configuring one or more of a minimum hours for the at least one agent, a break pattern for the at least one agent, and a shift for the at least one agent (¶¶ 0053-0060 [makes a routing decision based on the Task Object including the added metadata and current status information…routing process…WFM server…configuration server (WFM server)…staff scheduling…routing tasks…agents scheduling…re-routing…Re-routing Process 360 may occur at periodic intervals…e.g. based on current and historical performance data, or event-driven…re-routing based on current conditions], 0068-0071 [workforce management data from WFM Server 302 is utilized to identify agents who have had a status change or are about to have a status change, e.g. available to unavailable or unavailable to available, or a change in availability, e.g. an agent's meeting is cancelled. If an agent becomes or will soon be unavailable, e.g. end of shift or beginning of break, control flow branches to step 492, were the Task Objects from the unavailable agent's Workbin are moved to either Input Buffer 242 or Second Buffer 312, depending on the buffer utilized for re-routing. If an agent becomes or will soon become available, e.g. beginning of shift or end of break, then control flow branches to step 494, where, in this example, Task Objects for unprocessed tasks are moved from the Workbins 226(1-n) of multiple agents, e.g. an entire group of agents or department of agents, to Input Buffer 242 or Second Buffer 312. Alternatively, an agent becoming available may trigger an analysis of other agent's workbins to identify task objects to assign to the newly available agent… n tasks being re-routed on the basis of current conditions in the routing system (this is routing system for workforce management – a WFM system – the contact center system in its entirety is the WFM system as it manages the work for the workforce and the workforce by scheduling the workforce)], 0069 [“workforce management data from WFM Server 302 is utilized to identify agents who have had a status change or are about to have a status change…end of shift or beginning of break”], 0076-0078 [“task…agent…within a time window (minimum hours for the agent to do the task)…agent’s break…shift…workbin…prioritized…tasks…shorter period of time…workbin…ordered on the basis of efficient work flows”)]).
As per claim 4, Ristock discloses the method of claim 3, further comprising retrieving presence data for each agent from the contact center, wherein the presence data for an agent comprises a plurality of events and each event is associated with a time (¶¶ 0062-0064 [identify agents who will be available or unavailable (presence data/information)], 0067-0071 [“workforce management data from WFM Server 302 is utilized to identify agents who have had a status change or are about to have a status change, e.g. available to unavailable or unavailable to available, or a change in availability, e.g. an agent's meeting is cancelled…[i]f an agent becomes or will soon be unavailable, e.g. end of shift or beginning of break”], 0085-0087 [“agent…availability (presence)…agent…who is currently available”]).
As per claim 5, Ristock discloses the method of claim 3, further comprising: for the at least one agent of the plurality of agents, determining a location for the agent; retrieving one or more rules that relate to scheduling for the determined location (¶¶ 0002 [“contact center…multiple agents”], 0004-0005 [showing plurality of agents when routing tasks to the agents], 0024 [“contact center…multiple agents or persons”], 0026-0034 [remote agent], 0030-0034 [contact center can have many centers and arrangements, and “agents…geographic locations…routing calls…remote agents…either locally-based or remote from the contact center”], 6, 0044 [various components of the contact center…multiple contact centers…distributed across various geographic locations]); and for the at least one agent of the plurality of agents, generating the schedule for the at least one agent based on the one or more rules and the minimum hours for the at least one agent (¶¶ 0053-0060, 0076-0078 [“task…agent…within a time window (minimum hours for the agent to do the task)…agent’s break…shift…workbin…prioritized…tasks…shorter period of time…workbin…ordered on the basis of efficient work flows”)], 0081-0084 [“present…order to an agent for processing tasks in their workbin…suggested order…completion time (determined/calculated)…schedule data from WFM…determine the scheduled available time for the agent”]).
As per claim 6, Ristock discloses the method of claim 5, wherein determining a location for the agent comprises determining a telephone number associated with the agent and determining the location for the agent based on the telephone number (Fig. 1; ¶¶ 0025-0026 [“agents…communication…telephones…phones…mobile devices…mobile phones…smart phones…route…call…to an agent…remote agent”], 0030-0037 [“devices…mobile devices…smart telephones…used by agents…geographic locations and while in motion…cell towers… mobile devices such as devices 110, 111 and 112 may connect to supplemental equipment operable in a moving vehicle…cellular smartphones may be enabled for near-field communication such as Bluetooth.TM., and may be paired with equipment in an automobile, which may in turn connect to the Internet network through satellite equipment and services, such as On-Star.TM..  Wireless communication may be provided as well in aircraft, which may provide an on-board base station, which may connect wirelessly to the Internet through either a series of ground stations over which an aircraft may pass in flight, or through one or more satellites” – note that every type of telephone (land-line, mobile, smart telephone, etc.,) inherently has a telephone number so that it can be found/communicated to/reached (this is especially true for the communication technology described by Ristock) and this Ristock discloses all the technology through which the location of the agent is determined based on the telephone of the agent (or even the customer)], 0044).
As per claim 7, Ristock discloses the method of claim 1, wherein interfacing with the contact center by the application comprises: requesting credentials from a user associated with the contact center; and interfacing with the contact center using the requested credentials (¶¶ 0041-0042 [agents…customers…authentication process], 0047-0049, 0050-0052 [interface for authentication…agents], 0065 [permits an administrator (administrator credentials)], 0075-0078, 0083-0085 [message to CTO…identify agents who possess relevant skills (form of credentials)]).



As per claims 10-14, claims 9-14 disclose substantially similar limitations as claims 2-7 above; and therefore claims 9-14 are rejected under the same rationale and reasoning as presented above for claims 2-7.
As per claims 17-20, claims 16-20 disclose substantially similar limitations as claims 2-7 above; and therefore claims 16-20 are rejected under the same rationale and reasoning as presented above for claims 2-7.

Conclusion
The prior art made of record on the PTO-892 and not relied upon is considered pertinent to applicant's disclosure.  For example, some of the pertinent art is as follows:
McCord et al., (US 2018/0121766): enhanced human/machine workforce management using reinforcement learning.
Etter et al., (US 9,123,009): Facilitates equitable assignment of rotating shifts to agents in a contact center.  In one embodiment, points are allocated to agents indicating their frequency of receiving undesirable shift assignments.  Based on the previously allocated points, future undesirable shifts are assigned to agents.  The point allocation scheme accommodates various exceptions scheduling periodic rotating shifts, such as skipping assignment of an agent from an upcoming undesirable shift, agents leaving, swapping a shift, and agents being added.  In another embodiments, agents are assigned to rotating shifts using constructs of a cycle and a rotation template, which facilitates assigning agents to a work schedule with a calendar in a repetitious manner, and where certain shifts are non-rotational in nature and other shifts are rotational in nature.
Laredo et al., (US 2011/0216897): Discloses a contact center to provide information to one or more users in response to one or more inquiries from the one or more users is presented.  For example, the method includes accessing, using at least one client adaptor, at least one agent group that includes at least one agent having knowledge regarding the one or more inquiries.  The method further includes the at least one agent responding to the one or more inquiries using the at least one client adaptor.  The at least one agent group has pre-existing communications infrastructure that is accessed by a computing platform of the contact center using the at least one client adaptor.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GURKANWALJIT SINGH whose telephone number is (571)270-5392.  The examiner can normally be reached on M-F 8:30-5:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Epstein can be reached on 571-270-5389.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Gurkanwaljit Singh/
Primary Examiner, Art Unit 3683